THE WRIGHT MANAGED BLUE CHIP INVESTMENT FUNDS THE WRIGHT MANAGED EQUITY TRUST Wright Selected Blue Chip Equities Fund (WSBEX) Wright Major Blue Chip Equities Fund (WQCEX) Wright International Blue Chip Equities Fund (WIBCX) and THE WRIGHT MANAGED INCOME TRUST Wright Current Income Fund (WCIFX) SUPPLEMENT DATED JUNE 29, 2015 TO THE COMBINED STATEMENT OF ADDITIONAL INFORMATION (THE “SAI”) DATED MAY 1, 2015 Effective June 18, 2015, the Board of Trusteesapproved the election of Adam R. Waldstein as Secretary to each Trust in place of Vicki S. Horwitz, who resigned as Secretary of each Trust. The section of the table relating to “Principal Officers who are not Trustees” in the sub-section entitled “Fund Management” in the section entitled “Management and Organization” on Page 15 of the Statement of Additional Information is hereby deleted in its entirety and replaced with the following: Principal Officers who are not Trustees A.M. Moody, III Born: 1937 Vice President Vice President of the Trusts since December, 1990 President, AM Moody Consulting LLC (compliance and administrative services to the mutual fund industry) since July 2003; President and Director of WISDI since 2005; Vice President of four funds managed by Wright; Trustee of the Trusts, 1990-2012; Retired Senior Vice President of Wright and The Winthrop Corp. Michael J. McKeen Born: 1971 Treasurer Treasurer of the Trusts since March, 2011 Senior Vice President, Atlantic Fund Services, LLC since 2008; Officer of four funds managed by Wright. Adam R. Waldstein Born: 1981 Secretary Secretary of the Trusts since June, 2015 Associate Counsel, Atlantic since 2015; Contract Attorney, 2010-2015. Carlyn Edgar Born: 1963 Chief Compliance Officer Chief Compliance Officer of the Trusts since September, 2011 Senior Vice President, Atlantic Fund Services, LLC since 2008. For more information, please contact the Funds at 1-800-555-0644 (toll free). * PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE.
